Citation Nr: 0026718	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  94-16 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for peptic ulcer disease 
(PUD) with hiatal hernia, antral gastritis and duodenitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.

This appeal arose from a March 1993 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
requested benefit.  In October 1996, this case was remanded 
by the Board of Veterans' Appeals (Board) for additional 
development.  The veteran and his representative were 
informed through supplemental statements of the case issued 
in September 1999 and April 2000 of the continued denial of 
the benefit sought.


FINDING OF FACT

The veteran's subsequently diagnosed PUD with hiatal hernia, 
antral gastritis and duodenitis was not present in service or 
to a compensable degree within one year of his discharge.


CONCLUSION OF LAW

The veteran's diagnosed PUD with hiatal hernia, antral 
gastritis and duodenitis was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and an ulcer becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

The veteran's objective service medical records showed no 
complaints of or treatment for PUD with hiatal hernia, antral 
gastritis and duodenitis.

The claims folder included the veteran's private outpatient 
treatment records developed between April 1980 and January 
1984.  In October 1980, the veteran was seen for complaints 
of a five to six year history of upper abdominal pain, which 
was relieved by Mylanta.  However, in the past six months, 
the pain had gotten progressively worse and was not relieved 
by Mylanta.  His abdomen displayed some epigastric tenderness 
to percussion and moderate tenderness to palpation.  The 
impression was rule out acid peptic disease.  He was 
ultimately diagnosed with PUD, reflux esophagitis and 
duodenitis.

The veteran was examined by VA in December 1992, during which 
he stated that he had had gastrointestinal problems in 
service which had resulted in frequent visits to sick call.  
He said that he had indigestion, heartburn and an upset 
stomach.  The examination found that his abdomen was flat, 
soft and nontender without masses.  His bowel sounds were 
normal.  The upper gastrointestinal series (UGI) found a 
sliding type of hiatal hernia without reflux.  There was a 
suggestion of mild antral gastritis and duodenitis with the 
presence of a small postbulbar ulcer.  The diagnosis was PUD 
with hiatal hernia, antral gastritis and duodenitis.

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to service connection for PUD with hiatal hernia, antral 
gastritis and duodenitis.  This condition was first diagnosed 
in 1980; while he stated that he had had symptoms for five to 
six years prior to this diagnosis, there was no objective 
evidence to indicate that this disorder was present either in 
service or to a compensable degree within one year of his 
separation from active duty.  Therefore, it is found that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PUD with hiatal hernia, antral 
gastritis and duodenitis.


ORDER

Service connection for PUD with hiatal hernia, antral 
gastritis and duodenitis is denied.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

